PEARSON, Judge
(concurring specially) .
While I am in accord with the holding that the complaint was not so framed as to state a cause of action for declaratory relief, I am of the view that it was amendable. In addition it should be pointed out that a petition for writ of certiorari in the circuit court will ordinarily lie to review the action of an administrative board exercising a quasi-judicial function. De Groot v. Sheffield, Fla.1957, 95 So.2d 912. However in view of the lapse of time and the dismissal of the complaint it is probable that a reapplication and record of proceedings thereon would now be necessary